SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS

This Separation Agreement and General Release Of All Claims (hereinafter
referred to as the “Agreement”) is made and entered into this 24th day of
November, 2009 (hereinafter referred to as the “Execution Date”) by and between
KONA GRILL, INC., a Delaware corporation, its affiliates, subsidiaries,
divisions, successors, and assigns, and the directors, officers, and agents
thereof (hereinafter collectively referred to as “Employer”) and MARK L.
BARTHOLOMAY (hereinafter referred to as “Employee”).

RECITALS

WHEREAS, Employee was employed by Employer as Chief Operating Officer;

WHEREAS, the terms and conditions of Employee’s employment with Employer were
most recently set forth in that certain Executive Employment Agreement dated
May 11, 2009 (hereinafter referred to as the “Employment Agreement”);

WHEREAS, Employee’s employment with Employer was terminated without Cause (as
that term is defined in Section 1.2 of the Employment Agreement), effective
November 20, 2009 (hereinafter referred to as the “Separation Date”);

WHEREAS, Employer and Employee, in order to settle, compromise and fully and
finally release any and all claims and potential claims against Employer and the
Released Parties (as defined below in Paragraph 5) arising out of Employee’s
employment and the cessation thereof, have agreed to resolve these matters on
the terms and conditions set forth herein; and

WHEREAS, Employee acknowledges he is waiving rights and claims described herein
in exchange for consideration in addition to anything of value to which he is
already entitled.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties agree as follows:

1. Recitals; Effective Date. The recitals set forth above are true, accurate,
and correct, and are incorporated in this Agreement by this reference and made a
material part of this Agreement. This Agreement shall become effective on the
eighth calendar day after the Execution Date so long as Employee has not revoked
the Agreement pursuant to Paragraph 12 herein (hereinafter referred to as the
“Effective Date”).

2. Employment-Related Compensation. Employee acknowledges and agrees that he has
received from Employer all compensation to which he is entitled for services
provided to Employer through the Separation Date. Employee further acknowledges
and agrees that he is not entitled to, or has been provided all compensation due
for, any accrued vacation or other benefits, and that he has received
reimbursement from Employer of all reasonable business expenses incurred by him
through the Separation Date, if any, in accordance with Employer’s expense
reimbursement policy and practices.

3. Severance Benefits.

(a) In consideration of the promises set forth herein, and provided Employee
does not revoke this Agreement pursuant to Paragraph 12 herein, pursuant to
Section 6.3.1 of the Employment Agreement, Employee shall be entitled to the
following severance benefits in return for Employee’s execution and
non-revocation of this Agreement (which Employee acknowledges he must execute
and not revoke in accordance with Section 6.3.1 of the Employment Agreement),
subject to the terms and conditions set forth therein. For purposes of
clarification and avoidance of doubt, provided Employee executes and does not
revoke this Agreement pursuant to Paragraph 12 herein, Employee shall receive
the following as severance benefits: (a) Base Salary earned but unpaid as of the
Separation Date; and (b) any other payments and/or benefits which Employee is
entitled to receive under any of the Benefit Plans or otherwise in accordance
with the terms of such plan or arrangement. Additionally, Employee will receive:
(x) Base Salary in effect at the time of the termination for a period of fifteen
(15) months following the termination of Employee’s employment with Employer, in
the manner and at such times as the Base Salary otherwise would have been
payable to Employee; (y) continuation of medical and dental benefits in effect
under COBRA as of the date of termination of employment for a period of twelve
(12) months (“Continuation Period”) following the date of termination of
Employee’s employment with Employer; and (z) all unvested Stock Options
scheduled to vest over the Continuation Period shall immediately vest and be
immediately exercisable. Employee acknowledges and agrees that he shall not be
entitled to any discretionary Incentive Bonus, or any pro-rata portion of any
such bonus, as any severance benefit, notwithstanding anything to the contrary
herein or in Section 6.3.1 of the Employment Agreement.

(b) Section 9.2 of the Employment Agreement shall be amended in its entirety to
read as follows:

“9.2 Non-Competition. During the Period of Employment and for a period of twelve
(12) months after any termination of employment hereunder for any reason, the
Executive will not, directly or indirectly, engage or invest in, own, manage,
operate, finance, control or participate in the ownership, management,
operation, financing or control of, be employed by, associated with or in any
manner connected with, or render services or advice or other aid to, or
guarantee any obligation of, any person or entity engaged in or planning to
become engaged in any business involving a restaurant or chain of restaurants in
the upscale casual dining segment operating or planning to operate a restaurant
within a 10 mile radius of an existing or planned Company restaurant. Executive
agrees that this covenant is reasonable with respect to its duration,
geographical area and scope.”

Notwithstanding the foregoing, all of the terms and conditions of Section 9 of
the Employment Agreement shall continue in full force and effect.

4. Adequate Consideration. Employee acknowledges and agrees that Paragraph 3 of
this Agreement provides substantial consideration to Employee in addition to
anything of value to which he is, as a matter of law, otherwise entitled.

5. Release of All Claims by Employee. In consideration of his receipt of the
severance benefits set forth in Paragraph 3 of this Agreement, Employee, for
himself, his spouse (if any), their marital community (if any), and their
respective heirs, estates, representatives, executors, successors and assigns,
hereby fully, forever, irrevocably, and unconditionally release and discharge
Employer, its subsidiaries, parent companies, employee benefit plans, any
co-employers or joint employers, their officers, directors, employees, agents,
attorneys, administrators, representatives, successors, heirs, assigns, and all
persons acting by, through, under, or in concert with them (collectively
referred to hereinafter as the “Released Parties”), from any and all claims
which he or they may have against them, or any of them, which could have arisen
out of any act or omission occurring from the beginning of time to the Effective
Date of this Agreement, whether now known or unknown, asserted or unasserted.
This release includes, but is not limited to, any and all claims brought or that
could be brought under any agreement between Employer and Employee (except for
this Agreement), as well as any and all claims brought or that could be brought
to pursuant to or under the Americans with Disabilities Act, Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the Civil
Rights Act of 1991, the National Labor Relations Act, the Fair Labor Standards
Act, the Employee Retirement and Income Security Act (ERISA), the Securities and
Exchanges Acts of 1933 and 1934; the Sarbanes-Oxley Act (SOX), the Consolidated
Omnibus Budget Reconciliation Act (COBRA), the Family and Medical Leave Act, the
Equal Pay Act, the Arizona Constitution, the Arizona Civil Rights Act, the
Arizona Employment Protection Act, Arizona’s wage and hour statutes, and any
other statute set forth in the statutes or codes of any state, including but not
limited to Arizona or Minnesota, that pertain or relate to, or otherwise touches
upon, the employment relationship between Employer and Employee and the Released
Parties; including (but not limited to) any and all actions for breach of
contract, express or implied, breach of the covenant of good faith and fair
dealing, express or implied, promissory estoppel, wrongful termination in
violation of public policy, all other claims for wrongful termination and
constructive discharge, and all other tort claims, including, but not limited
to, assault, battery, false imprisonment, intentional interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, negligence, negligent investigation, negligent
hiring, supervision, or retention, defamation, intentional or negligent
misrepresentation, fraud, and any and all other laws and regulations relating to
employment, employment termination, employment discrimination, harassment,
and/or retaliation, wages, hours, employee benefits, compensation, sexual
harassment, and any and all claims for attorneys’ fees and costs, pursuant to or
arising under any federal, state, or local statute, law, regulation, ordinance,
or order. This release of claims expressly includes, but is not limited to, any
and all claims arising out of and/or in any way related to Employee’s employment
with Employer or the circumstances of the termination of that employment,
whether known by him at the time of execution of this Agreement or not,
including any such claims that could be brought for breach of the Employment
Agreement, and further including, without limitation, any claim(s) for any
unpaid wages, bonus amounts, or any other compensation from Employer. By signing
this Agreement, however, Employee does not waive any rights or claims that may
arise after the Effective Date of this Agreement, nor does he waive any vested
rights he may have under the terms of any stock option plan or any
profit-sharing, retirement, or similar employee welfare benefit plan
administered or sponsored by Employer.

6. No Pending Claims. Employee represents and warrants that there are no claims,
charges, lawsuits, or any similar matters of any kind filed by him or on his
behalf or for his benefit presently pending against Employer or the Released
Parties, or any of them, in any forum whatsoever, including, without limitation,
in any state or federal court, or before any federal, state, or local
administrative agency, board, or governing body.

7. Covenant Not to Sue. Employee specifically covenants not to file any
lawsuits, complaints, claims, or charges, either on his own behalf or in any
representative capacity, in any state or federal court or before any federal,
state, or local administrative agency, board, or governing body against Employer
or the Released Parties, or any of them, on and/or for any and all of the claims
released by this Agreement.

8. Preclusive Effect of Agreement. Employee acknowledges, understands, and
agrees that this Agreement may be pled as a complete bar to any action or suit
before any court or administrative body with respect to any lawsuit, complaint,
charge, or claim under federal, state, local, or other law relating to any
possible claim that existed or may have existed against Employer or the Released
Parties, or any of them, arising out of any event occurring from the beginning
of time through the Effective Date of this Agreement.

9. Return of Employer Property. Prior to or on the date Employee signs this
Agreement, Employee agrees to and shall return to Employer all Employer property
in his actual or constructive possession, if he has not already done so,
including, but not limited to, all key cards, access badges, keys, credit cards,
computers, books, and records belonging to Employer.

10. Non-Admission. Execution of this Agreement and compliance with its terms
shall not be considered or deemed an admission by Employer of any liability
whatsoever, or as an admission by Employer of any violation of Employee’s rights
or the rights of any other person, a violation of any order, law, statute or
duty, or breach of any duty owed to Employee or any other person. Employer
specifically disclaims any and all such liability.

11. Review. A copy of this Agreement was delivered to Employee on November 23,
2009. Employee is advised that he has twenty-one (21) days from the date he is
presented with this Agreement to consider this Agreement. If Employee executes
this Agreement before the expiration of twenty-one (21) days, he acknowledges
that he has done so for the purpose of expediting the payment of the
consideration provided for herein, and that he has expressly waived his right to
take twenty-one (21) days to consider this Agreement.

12. Revocation. Employee may revoke this Agreement for a period of seven
(7) days after he signs it. Employee agrees that if he elects to revoke this
Agreement, he will notify Employer, in writing (care of Daniel B. Pasternak,
Greenberg Traurig, LLP, 2375 East Camelback Road, Suite 700, Phoenix, Arizona
85016), via certified mail, on or before the expiration of the revocation
period. Receipt of proper and timely notice of revocation by Employer cancels
and voids this Agreement. Provided that Employee does not provide notice of
revocation, this Agreement will become effective upon expiration of the
revocation period, as provided in Paragraph 1 above.

13. Knowing and Voluntary; ADEA Waiver.  Employee represents and warrants that
he was advised by Employer to consult with an attorney of his own choosing
concerning the provisions set forth herein, and that he has thoroughly discussed
all aspects of this Agreement with counsel of his choosing, or that he had the
opportunity to do so. Employee further represents and warrants that he has
carefully read and fully understands all of the provisions of this Agreement,
including the fact that he is releasing all claims and potential claims against
Employer and the Released Parties, and that he is entering into this Agreement,
without coercion, and with full knowledge of its significance and the legal
consequences thereof. Employee represents and warrants that as part of this
Agreement, he is knowingly and voluntarily releasing and waiving any claims he
believes he may have under the Age Discrimination in Employment Act.

14. Acknowledgement and Confirmation of Continuing Obligations. Employee
acknowledges and confirms that the obligations set forth in Sections 8 and 9 of
the Employment Agreement continue after, and shall survive, Employee’s
termination of employment with Employer.

15. Confidentiality. Employee agrees to keep confidential, and to not divulge,
the existence and terms of this Agreement, its negotiation, its execution,
and/or its implementation to any person or organization, including but not
limited to current or former employees of Employer or the Released Parties,
members of the press and media, and other members of the public. Notwithstanding
the foregoing, Employee may permissibly disclose the existence and terms of this
Agreement to his spouse, however, his spouse shall be bound to the
confidentiality provisions set forth in this paragraph, and they specifically
agree to not divulge the existence and terms of this Agreement, its negotiation,
its execution, and/or its implementation to any person or organization,
including but not limited to employees or former employees of Employer or the
Released Parties, members of the press and media, and other members of the
public. This paragraph shall not prohibit Employee and his attorney(s) from
disclosing the terms of this Agreement to his tax advisor(s) to the extent
necessary to prepare his income tax returns and to represent his in connection
with any proceedings relating thereto, or from advising a governmental taxing
authority of the consideration being paid to him, or of the existence of this
Agreement in response to a question or questions posed by such taxing
authority.  The parties agree that it shall not be a breach of this Agreement if
Employee’s disclosure of such information has been compelled through the
issuance of compulsory legal process, provided, however, that in such case,
Employee agrees to give Employer reasonable notice (care of Daniel B. Pasternak,
Greenberg Traurig, LLP, 2375 East Camelback Road, Suite 700, Phoenix, Arizona
85016) of the order or subpoena in question and an opportunity to challenge the
disclosure of any such information before the appropriate court or agency. It
shall not be a breach of this paragraph for Employee to disclose the terms of
this Agreement in a suit to enforce the terms of this Agreement or defend a
claim that this Agreement has been breached. Employee understands and agrees
that this confidentiality provision is a material term of this Agreement, and
that his agreement to this provision concerning confidentiality is a material
inducement to Employer’s willingness to enter into this Agreement.

16. Cooperation. Employee agrees, for a reasonable period of time following the
Separation Date, to provide reasonable assistance to Employer (including
assistance with litigation and arbitration matters), upon Employer’s reasonable
request, concerning Employee’s previous employment-related responsibilities.
Such assistance may include, but is not limited to, communicating and/or meeting
with Employer’s attorneys, giving deposition testimony, attending depositions,
reviewing pleadings, including discovery pleadings, and attending and giving
testimony in court and arbitration proceedings.

17. Non-Disparagement. Neither Employee nor Employer, nor anyone acting on such
party’s behalf will make any derogatory or disparaging statement about the other
party, to any individual or entity, including but not limited to, such party’s
actual or potential clients, customers, vendors, business partners, suppliers,
employees, financial or credit institutions, or the media, nor directly or
indirectly take any action which is intended to embarrass any of them. For
purposes of this Paragraph 17, a disparaging statement is any communication,
oral or written, which would cause to tend to cause the recipient of the
communication to question the business condition, integrity, competence,
fairness, or good character of the person to whom or entity to which the
communication relates.

18. Amendment. This Agreement shall be binding upon the parties and may not be
amended, supplemented, changed, or modified in any manner, orally or otherwise,
except by an instrument in writing of concurrent or subsequent date signed by
both of the parties hereto.

19. Entire Agreement. This Agreement contains and constitutes the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof, and, except as otherwise provided herein, cancels all
prior or contemporaneous oral or written understandings, negotiations,
agreements, commitments, representations, and promises in connection herewith.

20. Paragraph Titles. The paragraph titles in this Agreement are for convenience
only; they form no part of this Agreement and shall not affect its
interpretation.

21. Construction. The parties hereto acknowledge and agree that each party has
participated in the drafting of this Agreement and has had the opportunity to
have this document reviewed by the respective legal counsel for the parties
hereto and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be applied
to the interpretation of this Agreement. No inference in favor of, or against,
any party shall be drawn from the fact that one party has drafted any portion
hereof.

22. Execution in Counterparts; Facsimile Signatures. This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument. This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of the parties reflected hereon as the
signatories. Facsimile signatures shall be sufficient and fully binding.

23. Arbitration.

(a) Except for actions seeking an injunction, which shall not be subject to
arbitration, the parties agree to submit all disputes, controversies, and claims
arising out of or relating to this Agreement or relating to Employee’s former
employment with Employer, to private, confidential, final, and binding
arbitration before a single arbitrator in the greater Phoenix, Arizona
metropolitan area, pursuant to the Employment Arbitration Rules of the American
Arbitration Association.

(b) Either party may initiate the arbitration process by delivering a written
request for arbitration to the other party within the time limits which would
apply to the filing of a civil complaint in Arizona state court. A late request
will be void. If Employee and Employer are unable to agree upon a neutral
arbitrator, the party requesting arbitration will obtain a list of arbitrators
from the American Arbitration Association. An arbitrator shall thereafter be
selected off of this list using the process of alternate strikes, with the party
that did not initiate arbitration having the first strike. The arbitrator shall
be bound by the provisions and procedures set forth in the Employment
Arbitration Rules of the American Arbitration Association. The arbitrator shall
determine the prevailing party in the arbitration. All administrative expenses
of arbitration, e.g., arbitrator’s fees, court reporter fees, etc., will be
borne equally by both parties. Each party shall bear its own respective
attorneys’ fees or taxable costs. The arbitrator shall have the authority to
order any legal and equitable remedy which would be available in a civil or
administrative action on the claim(s) at issue, including an award of attorneys’
fees and costs.

(c) Except for injunctive matters, arbitration shall be the exclusive means of
resolving any dispute(s) under or identified in this Agreement and no other
action shall be brought in any court or administrative forum for such disputes.
However, nothing in this Section shall affect National Labor Relations Board
proceedings or petitions for judicial review of a decision issued by any state
civil rights agency, with appropriate authority, after an administrative
hearing.

(d) If any court of competent jurisdiction declares that any part of this
Section of this Agreement pertaining to arbitration of disputes is illegal,
invalid, or unenforceable, such a declaration will not affect the legality,
validity, or enforceability of the remaining parts of the Agreement, and the
illegal, invalid, or unenforceable part will no longer be part of this Agreement
in accordance with the provisions set forth in this Agreement in Section 25. The
parties hereto agree that the United States District Court for the District of
Arizona or the Superior Court of Maricopa County, Arizona (but only if the
United States District Court lacks jurisdiction), shall have the authority to
enter a judgment to enforce the arbitration decision, and shall irrevocably
constitute the sole and exclusive forum for enforcing any arbitration decision.

(e) THIS ARBITRATION PROVISION IS A WAIVER OF ALL RIGHTS TO A CIVIL JURY TRIAL
FOR CLAIMS, INCLUDING CLAIMS RELATING TO A DISPUTED TERMINATION, STATE LAW-BASED
CONTRACT AND TORT CLAIMS, AND/OR A CLAIM FOR UNLAWFUL HARASSMENT OR EMPLOYMENT
DISCRIMINATION, TO THE EXTENT ALLOWED BY LAW.

24. Choice of Law and Venue. This Agreement shall be governed by the laws of the
State of Arizona, without regard to the conflicts of laws principles thereof.
Except as provided in Section 23 above, with respect to any litigation based on,
arising out of, or in connection with this Agreement, the parties expressly
submit to the personal jurisdiction of the District Court for the District of
Arizona or the Superior Court of Maricopa County, Arizona (but only if the
United States District Court lacks jurisdiction), and the parties hereby
expressly waive, to the fullest extent permitted by law, any objection that they
may now or hereafter have to the laying of venue of any such litigation brought
in any such court referred to above, including without limitation any claim that
any such litigation has been brought in an inconvenient forum.

25. Severability. Should any provision in this Agreement or any provision of any
agreement incorporated or referenced herein, be declared or determined by any
court to be illegal or invalid, the validity of he remaining parts, terms, or
provisions shall not be affected, and the illegal or invalid part, term, or
provision shall be deemed not to be a part of this Agreement.

26. Waiver. The failure of a party to insist upon strict adherence to any
obligation of this Agreement shall not be considered a waiver or deprive that
party of the right thereafter to insist upon strict adherence to that term or
any other term of this Agreement. Any waiver of any provision of this Agreement
must be in a written instrument signed and delivered by the party waiving the
provision.

27. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of, as applicable, the parties’ respective successors, assigns,
heirs, estates, and representatives.

28. Defined Terms. Capitalized terms set forth herein not defined in this
Agreement shall have the meaning and definition provided for them in the
Employment Agreement.

29. Attorneys’ Fees and Costs. Employee and Employer agree that each party will
bear its own costs and attorneys’ fees in connection with all matters related to
the subject matter of this Agreement and the settlement of those matters
encompassed by this Agreement. Should any legal action be commenced arising out
of this Agreement, the prevailing party in any such action shall be entitled to
an award of attorneys’ fees and costs incurred therein.

30. Waiver of Notice Provision by Employee. Employee waives any right Employee
may have had to notice in advance of termination of employment, including but
not limited to any such right that might have or may arise under or out of
Section 6.3 of the Employment Agreement.

31. Indemnification. Employer agrees that if Employee is made a party to or
involved in, or is threatened to be made a party to or otherwise to be involved
in, any action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”), by reason of the fact that he is or was an
officer or employee of Employer or is or was serving at the request of Employer
as an officer, member, employee or agent of another corporation, limited
liability corporation, partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, whether or not the
basis of such Proceeding is Employee’s alleged action in an official capacity
while serving as an officer, member, employee or agent, Employee shall be
indemnified, protected, defended, and held harmless by Employer against any and
all liabilities, losses, expenses, judgments, penalties, fines and amounts
reasonably paid in settlement or as a result of a judgment in connection
therewith, and shall be advanced reasonable expenses (including attorneys’ fees
and costs) as and when incurred in connection therewith, to the fullest extent
legally permitted or authorized by Employer’s By-laws or, if greater, by the
laws of the State of Delaware, as may be in effect from time to time, except
that this Section 31 shall not apply to the following Proceedings: (a) any
Proceeding initiated or brought voluntarily by Employee against Employer or its
directors, officers, employees, or other indemnified parties, unless the Board
has authorized or consented to the initiation of the Proceeding (or any part of
the Proceeding), (b) for an accounting of profits made from the purchase and
sale (or sale and purchase) by Employee of securities of Employer within the
meaning of Section 16(b) of the Exchange Act or any similar successor statute,
and (c) any litigation brought against Employee by Employer under Sections 14,
15, and/or 17 of this Agreement. The rights conferred on Employee by this
Section 31 shall not be exclusive of any other rights which Employee may have or
hereafter acquire under any statute, Employer’s By-laws, agreement, vote of
stockholders or disinterested directors, or otherwise. The indemnification and
advancement of expenses provided for by this Section 31 shall continue until and
terminate upon the latest of: (a) the statute of limitations applicable to any
claim that could be asserted against Employee or Employer with respect to which
he may be entitled to indemnification under this Section 31; (b) ten years after
the date that Employee has ceased to serve as a director or officer of Employer
or as a director, officer, employee, member, or agent of any other corporation,
limited liability corporation, partnership, joint venture, trust or other
enterprise at the request of Employer; or (c) if, at the later of the dates
referred to in (a) and (b) above, there is a pending Proceeding in respect of
which Employee is granted rights of indemnification under this Section 31, one
year after the final termination of such Proceeding, including any and all
appeals. The indemnification and advancement of expenses provided for by this
Section 31 shall inure to the benefit of Employee’ heirs, executors and
administrators.

32. D&O Insurance. Notwithstanding the separation of his employment with
Employer, Employee shall continue to be covered under Employer’s Director and
Officer liability insurance policy(ies) to the extent permitted and provided for
under the terms and conditions of that policy(ies).

By signing below, the parties acknowledge that they have carefully read and
fully understand all of the provisions of this Agreement and that they are
voluntarily entering into this Agreement.

      /s/ Mark L. Bartholomay   Kona Grill, Inc., Mark L. Bartholomay   a
Delaware corporation “Employee”   “Employer” Dated: November 24, 2009  
By: /s/ Marc A. Buehler
Title: President and Chief Executive Officer
Dated: November 24, 2009

